Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorrendorf et al. (US 20190052475 A1) in view of Zhu et al. (US 20170325129 A1).
Regarding claim 1, Dorrendorf teaches a media device (user device 202/204-206 - see FIGs. 1-2), comprising: 
a memory; and at least one processor communicatively coupled to the memory (within user device 202/204-206) and configured to: 

cause the content to be played on a TV (playing content on device 202 – see FIGs. 1-2 and 0055); 
determine a length of time the network will take to deliver the at least one non-TV experience trigger to the appropriate accessory device (determining how long it takes for sending a message or control signal to a respective actuator device via the network. For instance, management module 204 determines that it takes 0.5 seconds for a control signal transmission to a respective actuator device 208 – see FIGs. 1-2 and 0065); and
transmit the at least one non-TV experience trigger to the appropriate accessory device in a manner synchronous with playing the content on the TV based on the length of time the network will take to deliver the at least one non-TV experience trigger to the appropriate accessory device, to thereby extend playback of the content beyond the TV (sending control signal corresponding to the message/effects data to the respective actuator device based on determining how long it takes for signal transmission to a respective actuator device via the network so that the respective actuator device implements the effect in sync with playing the media content on the device 202 to thereby extend playing the media content beyond the device 202, i.e., television – see 0060-0063 and 0065).
Dorrendorf lacks to teach monitoring network traffic of the network for a presence or absence of acknowledgements in the network, characterizing the network based on the presence or absence of the acknowledgements in the network, and determining the length of 
Zhu teaches determining of packet loss based on response message or acknowledge for indicating data transmitting/receiving status via network, and determining a preset duration for transmitting data in a timely manner according to data transmitting/receiving status via a network. See 0084, 0090 and 0092. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dorrendorf by monitoring network traffic of the network for a presence or absence of acknowledgements in the network, characterizing the network based on the presence or absence of the acknowledgements in the network, and determining the length of time the network will take to deliver data based on the characterization of the network as taught or suggested by Zhu for the purposes of improving data transmission over the network. 
Regarding claim 2, Dorrendorf teaches that wherein a network communicatively couples the media device with at least some of a plurality of accessory devices (e.g., wired or wireless communication – see 0055), and wherein to provide the at least non-TV experience trigger, the at least one processor is further configured to: analyze the at least non-TV experience trigger to identify the appropriate accessory device from the plurality of accessory devices (determining the respective actuator device for implementing the effect according to the message/effects data – see FIGs. 1-2, 0057 and 0067); and analyze the at least non-TV experience trigger and the network to determine when to provide the at least non-TV experience trigger to the appropriate accessory device so that the appropriate accessory device executes the non-TV experience trigger synchronously with the playing of the content on the TV (determining when to send control signal corresponding to the message/effects data to the respective actuator device for implementing the effect in sync with playing the media content on the device 202 according to the message/effects data – see 0060, 0065 and 0067).

Regarding claim 4, Dorrendorf teaches identifying first accessory devices among the plurality of accessory devices that have capabilities supporting the at least non-TV experience trigger; and identify second accessory devices among the first accessory devices that are located distant from a media system containing the media device or are associated with a specific user (determining which actuator device(s) is/are suitable for implementing a particular effect according to the message/effects data and determining which actuator device(s) that is/are associated with a specific user – see 0057-0058, 0066, 0079, and 0081).
Regarding claim 5, Dorrendorf teaches that wherein the appropriate accessory device is separate and distinct from a media system containing the media device (the respective actuator device, i.e., lighting, heating, speakers, or fan/AC, is separate and distinct from a media system including user device 202/204-206 - see FIG. 2).
Regarding claim 16, Dorrendorf teaches that wherein the at least one non-TV experience trigger is included in metadata associated with the content, and the metadata is received with the data stream (e.g., the effect is included in the message/effect file associated with digital content – see 0043, 0044, 0053, 0059, 0060, and 0062).
Regarding claim 17, Dorrendorf teaches that the processor further configured to: provide a requirement of the at least one non-TV experience trigger and timing of the at least one non-TV experience trigger to the appropriate accessory device (providing a control signal associated 
Regarding claim 6, see rejection of claim 1.
Regarding claim 7, see rejection of claim 2.
Regarding claim 8, see rejection of claim 3.
Regarding claim 9, see rejection of claim 4.
Regarding claim 10, see rejection of claim 5.
Regarding claim 11, see rejection of claim 1.
Regarding claim 12, see rejection of claim 2.
Regarding claim 13, see rejection of claim 3.
Regarding claim 14, see rejection of claim 4.
Regarding claim 15, see rejection of claim 5.
Regarding claim 18, see rejection of claim 16.
Regarding claim 19, see rejection of claim 17.
Regarding claim 20, see rejection of claim 16.
Conclusion

	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306.  The examiner can normally be reached on Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGOC K VU/Primary Examiner, Art Unit 2421